The plaintiff in error, Homer Thaxton, hereinafter designated as defendant, was informed against for selling intoxicating liquors, convicted and sentenced to pay a fine of $50, and the costs of this prosecution, and to be imprisoned in the county jail of Love county for 30 days. To reverse the judgment rendered, he prosecutes this appeal.
There is only one question presented by the record, or argued in defendant's brief — the sufficiency of the evidence to sustain the conviction had.
The evidence was in direct conflict, and, as said in defendant's brief, "The question resolves itself into the proposition as to whom the jury should believe." This question of fact, the veracity of the witnesses, was within the exclusive province of the jury to determine, and, having determined *Page 443 
it, this court, as held by its unbroken line of decisions, will not disturb the verdict rendered, where, as in the instant case, the trial is free from prejudicial error.
The judgment of the trial court is therefore affirmed.
DOYLE, P.J., and MATSON, J., concur.